Citation Nr: 0841497	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  06-06 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for a bilateral foot 
disability.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and V.W.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran had active service from April 1945 to November 
1946. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA), which denied the 
benefits sought.  A videoconference Board hearing was held 
before the undersigned Acting Veterans Law Judge in October 
2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
a bilateral foot disability and active service. 

2.  The veteran's bilateral hearing loss did not begin in 
service, manifest to a compensable degree within a year after 
service, and competent and credible evidence of a nexus 
between bilateral hearing loss and active military service is 
not of record. 

3.  There is no competent medical evidence of a nexus between 
tinnitus and active service. 




CONCLUSIONS OF LAW

1.  A bilateral foot disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159, 
3.303 (2008).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may in-service occurrence be 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002& Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2008).

3.  Tinnitus was not incurred in or aggravated by active 
service, nor may it be so presumed.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in February and July 2005, VA notified the 
appellant of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the appellant 
to submit medical evidence relating the claimed disabilities 
to active service and noted other types of evidence the 
veteran could submit in support of his claims.  The veteran 
also was informed of when and where to send the evidence.  
After consideration of the contents of these letters, the 
Board finds that VA substantially has satisfied the 
requirement that the veteran be advised to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for a bilateral 
foot disability, bilateral hearing loss, or for tinnitus.  
Thus, any failure to notify and/or develop these claims under 
the VCAA cannot be considered prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claimant also has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the appellant of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Veterans Court) held that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
February and July 2005 letters were issued to the appellant 
and his service representative prior to the October 2005 
rating decision which denied the benefits sought on appeal; 
this, this notice was timely.  Because the appellant's claims 
are being denied in this decision, any question as to the 
appropriate disability rating or effective date is moot and 
there can be no failure to notify the appellant.  
See Dingess, 19 Vet. App. at 473.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
veteran's claims file; the veteran has not contended 
otherwise.  

In this case, the National Personnel Records Center in St. 
Louis, Missouri (NPRC), notified VA that the veteran's 
service medical records were missing and likely destroyed in 
the July 1973 fire at NPRC.  In cases where the veteran's 
service medical records (or other pertinent records, for that 
matter) are unavailable through no fault of the claimant, 
there is a heightened obligation to assist the claimant in 
the development of his or her case.  O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  VA must also provide an explanation to 
the appellant regarding VA's inability to obtain his or her 
service medical records.  Dixon v. Derwinski, 3 Vet. App. 261 
(1992). The Veterans Court also has held that VA's efforts to 
obtain service department records shall continue until the 
records are obtained or unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 
39 (2000).  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

Simply stated, the standards of McLendon are not met in this 
case.  The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claims.  The Board finds that there is no competent 
evidence showing a nexus between service and the disorders at 
issue.  Thus, a remand for an examination and/or opinion is 
not necessary to decide the claims.  See 38 C.F.R. 
§ 3.159(c)(4).  

The Board also has considered the applicability of Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002), to this claim.  In 
this case, however, the outcome of this claim hinges on what 
occurred, or more precisely what did not occur, during 
service.  In the absence of evidence of an in-service disease 
or injury, referral of this case to obtain an examination 
and/or an opinion as to the etiology of the veteran's 
disability would in essence place the examining physician in 
the role of a fact finder.  This is the Board's 
responsibility.  The holding in Charles clearly was 
predicated on the existence of evidence of both in-service 
incurrence and of a current diagnosis of an injury or 
disease.  Simply stated, referral of this case for an 
examination or a medical opinion would not shed any 
additional light on the situation.  The duty to assist is not 
invoked, even under Charles, where "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  See 38 U.S.C.A. § 5103A(a)(2) (West 2002 & Supp. 
2008).  In summary, VA has done everything reasonably 
possible to notify and to assist the veteran and no further 
action is necessary to meet the requirements of the VCAA.



I.  Law and Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.  

Certain organic diseases of the nervous system such as 
hearing loss shall be granted service connection, although 
not otherwise established as incurred in or aggravated by 
service, if manifested to a compensable degree within one 
year of the date of separation from service.  38 C.F.R. 
§§ 3.307, 3.309 (2008).  

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
Hertz).  Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  The determination of whether a 
veteran has a disability based on hearing loss is governed by 
38 C.F.R. § 3.385 (2008).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

II.  Analysis 

Bilateral Foot Disability 

The veteran contends that his current bilateral foot 
disability is related to service.  Specifically, the veteran 
contends that he injured his foot in Japan while transferring 
ammunition and was treated near Tokyo, although he did not 
specify which foot was injured.  The medical evidence shows a 
current diagnosis of tinea pedis and mal-alignment of the 
left foot.  

Although it is unfortunate that the veteran's service 
treatment records were destroyed in a fire and are not 
available for review, his separation examination dated in 
October 1946 is of record and shows no complaints or 
diagnosis regarding the veteran's feet.  This examination 
shows instead that the veteran's feet were normal at his 
separation from service.

Private medical records dated in March 2000 show that the 
veteran had a left foot injury that caused malalignment with 
subluxation of the second toe.  The veteran reported a mild 
amount of pain.  The examiner noted that this might be the 
result of an old injury.  These medical records also show a 
diagnosis of tinea pedis.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for a 
bilateral foot disability.  There are no records in the 
claims file relating the veteran's bilateral foot disability 
to active service.  Furthermore, it appear that the veteran's 
left foot injury did not occur until over 50 years after his 
separation from service.  The veteran's tinea pedis also 
began many years after service separation.  With respect to 
negative evidence, the fact that there was no record of any 
complaint, let alone treatment, involving the veteran's 
condition for many years is significant.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it 
was proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints).  Absent 
evidence of a medical nexus between the veteran's bilateral 
foot disability and active service, the Board finds that the 
claim of service connection for a bilateral foot disability 
is denied.

Bilateral Hearing Loss

The veteran contends that he has bilateral hearing loss due 
to noise exposure to gunfire and mortar fire while in 
service.  The veteran's separation qualification record shows 
that he drove and serviced trucks while in service.  As 
discussed above, his service treatment records are not 
available for review.  The veteran's separation examination 
is of record and does not show any complaints regarding his 
ears or his hearing, however.

On VA examination in October 2005, the veteran reported 
decreased hearing beginning in the 1970's.  He also reported 
noise exposure in service and subsequent to service.  The 
veteran worked for Goodyear for 35 years and was exposed to 
engine noises.  He reported recreational noise exposure to 
gunfire while hunting.  The examiner noted that no service 
audiometric test results were of record and, without such 
records, an opinion with regard to the contended etiological 
relationship between the veteran's hearing loss and active 
service would be speculative.  

A letter from Dr. D.B. stated that he examined the veteran 
and, in his opinion, the veteran's hearing loss was caused or 
made worse by noise exposure during service.  Dr. D.B. added 
that that he had examined the veteran's military records.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
bilateral hearing loss.  A current diagnosis of bilateral 
hearing loss is of record.  VA examination in October 2005 
shows that the veteran currently has moderate to severe 
sensorineural hearing loss in his right ear and moderately-
severe to severe sensorineural hearing loss in his left ear.  
This meets the regulatory definition of hearing loss found in 
38 C.F.R. § 3.385.  See 38 C.F.R. § 3.385 (2008).  The 
veteran's records do not show that his hearing loss occurred 
within one year of service, however; therefore, the 
regulations regarding presumptive service connection are not 
applicable in this case.  See 38 C.F.R. §§ 3.307, 3.309.  As 
discussed above, the veteran did not note difficulty hearing 
until the 1970's, or over 15 years after service separation.  
See Maxson, 230 F.3d at 1333.

The record contains two medical opinions that address whether 
the veteran's bilateral hearing loss is related to active 
service.  The question of whether the veteran's current 
diagnosis is related to active service involves competent 
medical evidence as to medical causation.  Grottveit v. 
Brown, 5 Vet. App. 91, 92 (1993).  It is the responsibility 
of the Board to weigh the evidence and determine where to 
give credit and where to withhold the same, and in so doing, 
the Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

The Board finds that the VA examiner's October 2005 opinion 
has more probative weight in this case because there are no 
service records that support the veteran's assertion that his 
hearing loss began in service.  The VA examiner noted that 
any opinion attempting to relate the veteran's hearing loss 
to service would be speculative in nature.  The VA examiner's 
opinion was based upon a complete review of the veteran's 
medical records and examination findings.  In addition, the 
VA examiner noted the absence of service treatment records.  
See generally Prejean v. West, 13 Vet. App. 444 (2000) 
(holding that factors for assessing the probative value of a 
medical opinion include the physician's access to the claims 
file and the thoroughness and detail of the opinion).  

Although the Board considers Dr. D.B.'s medical opinion to be 
competent medical evidence, the opinion is not probative on 
the issue of whether the veteran's hearing loss is related to 
active service.  Dr. D.B.'s opinion is vague and speculative 
in nature.  Dr. D.B. did not note the absence of in-service 
audiometric testing nor did he indicate that he reviewed the 
veteran's entire claims file.  The Veterans Court has held 
that the Board may discount medical opinions that amount to 
general conclusions based on history furnished by the veteran 
and are unsupported by the clinical evidence.  Because the 
Board finds that the October 2005 VA examiner's opinion is 
more probative than Dr. D.B.'s, the preponderance of the 
evidence weighs against the veteran's claim of service 
connection for bilateral hearing loss.  

Additional evidence in support of the veteran's service 
connection claim for bilateral hearing loss is his own lay 
assertions and October 2008 videoconference Board hearing 
testimony.  As a lay person, however, the veteran is not 
competent to opine on medical matters such as the etiology of 
medical disorders.  The record does not show, nor does the 
veteran contend, that he has specialized education, training, 
or experience that would qualify him to provide an opinion on 
this matter.  Accordingly, the veteran's lay statements are 
entitled to no probative value.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  When a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Unlike Barr or Jandreau, in this case, lay testimony is not 
competent to relate the veteran's bilateral hearing loss to 
active service.  Most importantly, the veteran has failed to 
provide any continuity of symptomatology and also reported 
extensive post-service noise exposure.  Thus, the Board finds 
that the lay statements are of limited or no probative value. 

Tinnitus

The veteran contends that he has ringing in his ears (or 
tinnitus) due to in-service noise exposure.  

As discussed above, the veteran's service treatment records 
are unavailable for review.  The veteran's separation 
examination is of record and shows no complaints of tinnitus.

On VA examination in October 2005, the veteran reported that 
his tinnitus began around 2004.  The VA examiner stated that 
any conclusions with regard to the etiology of the veteran's 
tinnitus would be speculative due to lack of in-service 
treatment records.

A letter from Dr. D.B. stated that he examined the veteran 
and, in his opinion, the veteran's tinnitus was caused or 
made worse by noise exposure during service.  Dr. D.B. added 
that he examined the veteran's military records.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
tinnitus.  The veteran's tinnitus did not begin until 2004, 
over 50 years after his separation from service.  See Maxson, 
230 F.3d at 1333.  There also is no evidence that the 
veteran's current tinnitus is related to active service.  As 
discussed above, the VA examiner concluded in October 2005 
that any opinion purporting to offer a medical nexus between 
the veteran's tinnitus and active service would be 
speculative due to the absence of in service treatment 
records.  Dr. D.B. provided no rationale for his opinion and 
did not review the veteran's entire claims file.  As 
discussed above, the lay statements are entitled to no 
probative value.  See Bostain, 11 Vet. App. at 127.  Absent 
evidence of a medical nexus between the veteran's current 
tinnitus and active service, the claim of service connection 
for tinnitus is denied.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a bilateral foot 
disability is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


